Case 3:18-cv-00017-NKM-JCH Document 182 Filed 02/05/20 Page 1 of 3 Pageid#: 2620



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION


                                                   )
  BRENNAN M. GILMORE,                              )
                                                   )
                 Plaintiff,                        )
                                                   )
  v.                                               )   No. 3:18-cv-00017-NKM-JCH
                                                   )
  ALEXANDER E. (ALEX) JONES, et al.,               )
                                                   )
                 Defendants.                       )
                                                   )
                                                   )

                                      NOTICE OF SERVICE

        Undersigned counsel hereby certifies that, on this 5th day of February, 2020, true and correct

 copies of Plaintiff’s Rule 26(a)(1) Initial Disclosures were caused to be served on all parties via

 electronic mail, and separately sent via first-class mail to Mr. Lee Stranahan, 1440 G Street NW,

 Washington, D.C. 20005 (with a courtesy copy sent by email).
Case 3:18-cv-00017-NKM-JCH Document 182 Filed 02/05/20 Page 2 of 3 Pageid#: 2621



                                     Respectfully Submitted,



                                     By:   /s/ Anwar L. Graves
                                           Jonathan Hacker, admitted pro hac vice
                                           Anwar Graves, admitted pro hac vice
                                           O’MELVENY & MYERS LLP
                                           1625 Eye Street, NW
                                           Washington, DC 20006
                                           Telephone: (202) 383-5300
                                           Facsimile: (202) 383-5414
                                           agraves@omm.com
                                           jhacker@omm.com

                                           Hassen A. Sayeed, admitted pro hac vice
                                           O’MELVENY & MYERS LLP
                                           Times Square Tower
                                           7 Times Square
                                           New York, New York 10036
                                           Telephone: (212) 326-2000
                                           Facsimile: (212) 212 326-2061
                                           hsayeed@omm.com

                                           Andrew Mendrala, Virginia Bar No. 82424
                                           COHEN MILSTEIN SELLERS & TOLL
                                           PLLC
                                           1100 New York Avenue NW, Fifth Floor
                                           Washington, D.C. 20005
                                           Telephone: (202) 408-4600
                                           Facsimile: (202) 408-4699
                                           andrew.mendrala@cohenmilstein.com

                                           Aderson Francois, admitted pro hac vice
                                           CIVIL RIGHTS CLINIC
                                           GEORGETOWN UNIVERSITY LAW
                                           CENTER
                                           600 New Jersey Avenue, N.W.
                                           Washington, D.C. 20001
                                           Telephone: (202) 662-9065
                                           Aderson.Francois@georgetown.edu
Case 3:18-cv-00017-NKM-JCH Document 182 Filed 02/05/20 Page 3 of 3 Pageid#: 2622




                                          Elizabeth B. Wydra, admitted pro hac vice
                                          Brianne J. Gorod, admitted pro hac vice
                                          CONSTITUTIONAL ACCOUNTABILITY
                                          CENTER
                                          1200 18th Street, N.W., Suite 501
                                          Washington, D.C. 20036
                                          Telephone: (202) 296-6889
                                          elizabeth@theusconstitution.org
                                          brianne@theusconstitution.org

                                          Attorneys for Plaintiff
